 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      INGE T. ANDERSON,

 9
                           Plaintiff,                         NO. C17-0891RSL

10
                    v.
                                                              ORDER DENYING DEFENDANT’S
11
      SCOTT ALAN ANDERSON,                                    MOTION TO COMPEL
                                                              PLAINTIFF’S DEPOSITION
12
                           Defendant.

13

14
             This matter comes before the Court on defendant’s “Motion to Compel Plaintiff to Attend
15
     Properly Schedule[d] Deposition Under CR 37 and to Provide Requested Documents.” Dkt.
16
     # 79. On November 28, 2018, the Court extended the discovery deadline in this matter because
17

18   the parties had not been diligent and were “woefully unprepared to proceed to the merits of the

19   case, mired as they are in discovery disputes.” Dkt. # 63 at 2-3. The parties were ordered to meet
20   and confer in order to find a mutually acceptable date for plaintiff’s deposition, which was to
21
     occur on or before December 28, 2018. If a dispute arose, it was to be the subject of
22
     “meaningful, substantive discussions between the parties in an effort to resolve the dispute
23
     without Court intervention.” If a discovery-related motion was deemed necessary, it had to be
24

25   noted on the Court’s calendar for consideration no later than Friday, January 25, 2019. Dkt. # 63

26   at 3.
27
     ORDER DENYING DEFENDANT’S MOTION
28   TO COMPEL PLAINTIFF’S DEPOSITION - 1
 1         Defendant’s motion to compel plaintiff’s deposition is untimely, and good cause has not
 2   been shown for an extension of either the deposition or discovery-related motion deadlines. The
 3
     motion to compel is therefore DENIED.
 4

 5

 6         Dated this 25th day of March, 2019.

 7                                            A
                                              Robert S. Lasnik
 8                                            United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING DEFENDANT’S MOTION
28   TO COMPEL PLAINTIFF’S DEPOSITION - 2
